— In a proceeding pursuant to Family Court Act article 6, the appeal is from an order of the Family Court, Queens County (Corrado, J.), dated October 10, 1984, which, after a hearing, modified a prior order of the same court dated January 4, 1983, by deleting its visitation provisions, and further provided that "in order for respondent to request a resumption of visitation, he must show proof of attendance at Alcoholics Anonymous for at least six months”.
Appeal dismissed as moot, without costs or disbursements.
The appellant has since attended Alcoholics Anonymous for the prescribed period and has had visitation restored by an order of the Family Court, Queens County, dated November 8, 1985 (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707). Thompson, J. P., Rubin, Fiber and Spatt, JJ., concur.